273 U.S. 641
47 S.Ct. 109
71 L.Ed. 818
R. B. MORRIS, doing business as Morris and Lowther,  H. M. Hewitt and Lew Nunamaker, etc., et al., appellants,v.William DUBY, H. B. Van Duzer, and W. H. Malone, etc.*
No. 372.
Supreme Court of the United States
October 29, 1926

1
Messrs. W. R. Crawford and Edwin C. Ewing, both of Seattle, Wash., for appellant.


2
Mr. I. H. Van Winkle, of Salem, Or., for appellees.


3
It is now here ordered, adjudged, and decreed by this court that the decree of the District Court of the United States for the District of Oregon, in this cause, be, and the same is hereby, vacated without costs to either party, and that this cause be, and the same is hereby, remanded to the said District Court with directions to dismiss the bill of complaint on the ground that this case has become moot through the rescission of the assailed order of the Oregon State Highway Commission, subject, however, to leave to the appellants to move for the vacation of this decree within thirty days herefrom if they question the rescission of such order.



*
 Decree vacated 273 U. S. 651, 47 S. Ct. 334, 71 L. Ed. —.